983 A.2d 276 (2009)
294 Conn. 911
STATE of Connecticut
v.
THOMAS W.
No. SC 18496
Supreme Court of Connecticut.
Decided November 17, 2009.
William B. Westcott, special public defender, in support of the petition.
Nancy L. Chupak, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 115 Conn.App. 467, 974 A.2d 19 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant waived his claim that the trial court's instruction regarding reasonable doubt unfairly diluted the state's burden of proof?"